Title: To James Madison from Jacob Ridgway, 31 July 1807
From: Ridgway, Jacob
To: Madison, James



Sir
Antwerp 31st. July 1807

I have the honor to confirm my last Respects of the 16th. January 1807, containing a Report List of American Vessels entered and Cleared at this Port from the 1st. July up to the 31st. December last and to transmit you enclosed a Report List of the said Arrivals Continued from that time up to the first Inst.  I Remain with the highest Respect Sir Your most Obedient Humble Servant

Jacob Ridgway

